On petition for writ of certiorari to the United States Court of *1053Appeals for the Fourth Circuit. Motion of petitioner for leave to proceed in forma pauperis and petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Fourth Circuit for further consideration in light of the position asserted by the Acting Solicitor General in his brief for the United States filed May 21, 2010. The Chief Justice, Justice Sca-lia, Justice Thomas, and Justice Alito dissent for the reasons stated in Nunez v. United States, 554 U.S. 911, 912, 128 S. Ct. 2990, 171 L. Ed. 2d 879 (2008) (Scalia, J. dissenting).
Same case below, 337 Fed. Appx. 288.